GARDNER LEWIS INVESTMENT TRUST VIA EDGAR December 30, 2009 Securities and Exchange Commission Filing Desk 100 F Street, N.E. Washington, D.C. 20549 RE: Gardner Lewis Investment Trust ("Trust"), on behalf of its series portfolios, The Chesapeake Growth Fund and The Chesapeake Core Growth Fund Ladies and Gentlemen: On behalf of Gardner Lewis Investment Trust (the “Trust”), attached for filing is Post-Effective Amendment No. 34(the “Amendment”) to the Trust’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective on March 1, 2010 pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed to comply with the new “Summary Prospectus” rule and related amendments to Form N-1A. Please contact the undersigned at 513/587-3418 with any questions or comments concerning this filing. Very truly yours, /s/ Tina H. Bloom Tina H.
